Citation Nr: 0918458	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for positional vertigo, 
including as secondary to service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied, in pertinent part, the 
Veteran's claim of service connection for positional vertigo, 
including as secondary to service-connected bilateral hearing 
loss.  This decision was issued to the Veteran and his 
service representative in February 2004.  A videoconference 
Board hearing was held before the undersigned in January 
2007. 

In May 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's positional vertigo is not related to active 
service and was not caused or aggravated by his service-
connected bilateral hearing loss. 


CONCLUSION OF LAW

Positional vertigo was not incurred in active service; it was 
not caused or aggravated by service-connected bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November 2003 and October 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for positional 
vertigo, including as secondary to service-connected 
bilateral hearing loss.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard, 4 Vet. App. at 394.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, the October 2007 
VCAA notice letter, and November 2008, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim is being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the Veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's May 2007 remand, the Veteran was 
provided with a VA examination which addressed the contended 
causal relationship between positional vertigo and active 
service.  Thus, the Board finds that additional examinations 
are not required.  Accordingly, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred positional vertigo 
during active service, including as secondary to his service-
connected bilateral hearing loss.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
entrance physical examination in February 1967, clinical 
evaluation was normal except for moderate pes planus and 
defective vision.  The Veteran denied all relevant medical 
history.  He was not diagnosed as having positional vertigo 
during active service.  At his separation physical 
examination in May 1969, the Veteran's medical history was 
unchanged.  Clinical evaluation was normal.  The Veteran 
certified in July 1969 that there had been no change in his 
medical condition since his separation physical examination.

The post-service medical evidence shows that, on VA 
examination in September 2002, the Veteran's complaints 
included episodes of dizziness which lasted for a few hours 
"when he changes [the] position of his head, especially when 
he is seated."  He reported that he had begun experiencing 
dizziness "that he described as a sense of being out of 
balance" during active service.  He reported being exposed 
to a lot of loud noises from tanks and artillery fire during 
active service.  He also reported that he had not received 
any treatment for his dizziness.  Physical examination showed 
no evidence of peripheral vestibular disorder.

On VA outpatient treatment in March 2003, the Veteran 
complained of episodic dizziness and "objective vertigo" in 
the past 1-2 months increasing in daily frequency and 
severity.  He reported that these episodes "always occur in 
the upright position [and] last up to 10 seconds with more 
rapid resolution if he lies down."  He also reported that 
his vision was "OK unless he has a severe attack when he may 
see 'spots in front of his eyes.'"  He reported further that 
these attacks caused him to pull over to the side of the road 
if he was driving when an attack occurred.  He stated that 
his cognition "may not be normal during a spell.  At times 
he feels as though he may lose consciousness."  Objective 
examination showed pupils equal, round, and reactive to light 
and accommodation, extraocular movements conjugate without 
nystagmus, normal station and gait, and no focal neurological 
signs.  The impression was benign positional vertigo.

In April 2003, the Veteran reported significant improvement 
in his benign positional vertigo since being prescribed 
medication to treat it 2 weeks earlier.  He reported that he 
"continues to feel 'lightheaded' but does not fear 
falling."  Objective examination showed pupils equal, round, 
and reactive to light and accommodation, extraocular 
movements full and conjugate without nystagmus, and 
conjunctiva were injected.  The assessment included resolving 
positional vertigo.

In June 2003, the Veteran complained of a recurrence of 
vertigo "which now affects him even when lying down 
despite" medication.  Objective examination showed no 
nystagmus and normal station and gait.  The assessment 
included positional vertigo.

A private magnetic resonance imaging (MRI) scan of the brain 
in July 2003 was unremarkable.

In September 2003, the Veteran reported that he was unable to 
work because of his unsteadiness.  It was noted that he was 
"undergoing evaluation of vertigo superimposed on his 
[service-connected] tinnitus and hearing impairment."  The 
VA examiner noted in an addendum that a brain MRI scan in 
July 2003 had been unremarkable.  The assessment included 
positional vertigo.

In December 2003, the Veteran reported that his dizziness 
"is occurring less often and perhaps with reduced 
intensity."  Objective examination showed pupils equal, 
round, and reactive to light and accommodation, and bulbar 
and tarsal conjuctival injection.  The assessment included 
positional vertigo.

In a June 2004 statement, the Veteran's wife described the 
impact of the Veteran's vertigo on his small business and his 
driving skills.

On VA outpatient treatment in November 2004, the Veteran 
reported that there had been no change in the amount of 
symptoms he experienced from positional vertigo.  Objective 
examination showed a normal station and gait.  The 
impressions included positional vertigo.

In a July 2006 letter, James H. Heroy, III, M.D., stated that 
he had evaluated the Veteran for a "six or seven year 
history of dizziness-unsteadiness."  Dr. Heroy noted that 
the Veteran's dizziness "has not particularly progressed 
over time, except [it] seemed to get somewhat worse with 
general anesthesia about five years ago."  The Veteran 
denied any significant change in auditory activity or other 
neurologic symptoms, although he had reported "some mild 
monocular diplopia in the past several months."  Physical 
examination showed positive nystagmus turning the head to the 
right and three lines lost on dynamic visual acuity.  The 
impressions included dizziness-vertigo with uncompensated 
vestibular neuronitis.

On VA examination in August 2006, the Veteran's complaints 
included a "constant off balance sensation during his awake 
hours for about six to seven years."  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  Physical examination showed a constant 
off balance sensation but "it is not clear whether this is a 
peripheral vestibular disorder or not."  
Electronystagmography showed gaze testing within normal 
limits, pursuit testing abnormal, optokinetic testing 
abnormal, Dix-Hallpike maneuver normal, and positional 
testing normal.  The summary of electronystagmography 
revealed normal vestibular function bilaterally.  The VA 
examiner opined that the issue of whether the Veteran's 
current positional vertigo was linked directly to his 
service-connected hearing loss could not be resolved without 
resort to mere speculation.

On outpatient treatment with Dr. Heroy in September 2006, the 
Veteran reported that he still was dizzy "but overall 
better."  The impressions included vestibular neuronitis.   

In a November 2007 statement, the Veteran's wife stated that 
the his vertigo had worsened "over the years."  The Veteran 
remained dizzy whether sitting, walking, or standing.  "It 
takes him anywhere from 10-15 minutes to recover from a lying 
to sitting position; five minutes to go from a sitting to 
standing position . . . .  He has gone from stumbling with 
normal activity to falling."  The Veteran also had fallen 
off of ladders and tired easily.  

On VA examination in December 2008, the Veteran complained of 
dizziness since banging his head on a tank during active 
service.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran 
reported that his dizzy spells had begun in the 1970's 
"which were minor spells and they were pretty constant."  
The Veteran also reported that he had been off balance 
"24/7" since 2000.  His dizziness worsened on bending down.  
The VA examiner noted that auditory-brain stem response (ABR) 
testing in August 2006 had been normal.  This examiner also 
noted that the Veteran's dizziness resulted in significant 
impairment of his activities of daily living with movement.  
"It is impossible to state whether there is a peripheral or 
central vestibular disorder.  [The Veteran] is dizzy all the 
time and sometimes sways when he is walking.  He also veers 
to either side when he is walking."  The VA examiner opined 
that it was impossible to relate the Veteran's vertigo and 
disequilibrium to any in-service trauma.  This examiner noted 
that the Veteran claimed for the first time at this 
examination that he bumped his head on a tank during active 
service and that this caused his dizziness.  This examiner 
also noted that previously the Veteran had asserted that the 
earliest his dizzy spells had begun was in the 1970's and his 
wife had claimed that his dizzy spells began only in 1994.  
The VA examiner concluded that there was "no way to relate 
the hearing loss and tinnitus either causally or otherwise to 
[the Veteran's] vertigo."  The diagnoses included 
disequilibrium.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
positional vertigo, including as secondary to service-
connected bilateral hearing loss.  Despite the Veteran's 
assertions in December 2008 that he incurred positional 
vertigo when he hit his head on a tank during active service, 
his service treatment records show that he was not diagnosed 
as having positional vertigo during active service, including 
as secondary to service-connected bilateral hearing loss.  It 
appears instead that the Veteran first was diagnosed as 
having positional vertigo in March 2003, or almost 34 years 
after his service separation in July 1969.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
currently experiences disability due to positional vertigo 
which has waxed and waned with treatment.  None of the 
Veteran's post-service VA or private treating physicians have 
related his positional vertigo to active service or any 
incident of service, to include service-connected bilateral 
hearing loss.  On VA examination in August 2006, the VA 
examiner opined that the issue of whether the Veteran's 
current positional vertigo was linked directly to his 
service-connected bilateral hearing loss could not be 
resolved without resorting to mere speculation.  On VA 
examination in December 2008, the VA examiner opined that it 
was impossible to relate the Veteran's vertigo to any in-
service trauma.  The VA examiner concluded that there was 
"no way to relate the hearing loss and tinnitus either 
causally or otherwise to [the Veteran's] vertigo . . . 
without resorting to mere speculation."  Current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's August 2006 and 
December 2008 opinions are viewed in the light most favorable 
to the Veteran, this evidence does not establish service 
connection for positional vertigo, including as secondary to 
service-connected bilateral hearing loss.  

Further, it appears that the Veteran has not reported 
consistently his history to his post-service treating 
physicians.  For example, in July 2006, Dr. Heroy noted that 
the Veteran reported that he had experienced vertigo for only 
about 6 or 7 years.  The VA examiner noted in December 2008 
that the Veteran claimed for the first time at this 
examination that he had bumped his head on a tank during 
active service and that this had caused his dizziness.  This 
VA examiner also noted that the Veteran had asserted 
previously that the earliest his dizzy spells had begun was 
in the 1970s and his wife had claimed that his dizzy spells 
had begun only in 1994.  In summary, absent medical evidence 
relating the Veteran's positional vertigo to active service 
or any incident of such service, to include his service-
connected bilateral hearing loss, the Board finds that 
service connection for positional vertigo, including as 
secondary to service-connected bilateral hearing loss, is not 
warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for positional vertigo, to 
include as secondary to service-connected bilateral hearing 
loss, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


